9

 

Exhibit 10.1 

 

2U, inc.
SEVERANCE PAY
AND
CHANGE IN CONTROL
PLAN

 

Effective as of February 14, 2020

 

INTRODUCTION

 

The purpose of the 2U, Inc. Severance Pay and Change in Control Plan (the
“Plan”) is to provide assurances of specified benefits to designated employees
of the Company who are members of a select group of management or highly
compensated employees (as determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA) in the event their employment is terminated
under the circumstances described in the Plan.

 

Unless otherwise agreed to in writing between the Company and an Eligible
Employee on or after the date hereof, the Plan shall supersede, and Eligible
Employees covered by the Plan shall not be eligible to participate in any other
severance or termination plan, policy or practice of the Company, or agreement
or arrangement between an Eligible Employee and the Company, that could
otherwise apply under the circumstances described herein. The Plan is intended
to be a “top-hat” pension benefit plan within the meaning of U.S. Department of
Labor Regulation Section 2520.104-23. This document shall constitute both the
plan document and summary booklet and shall be distributed to Participants in
this form.

 

Capitalized terms and phrases used herein shall have the meanings ascribed
thereto in Article I.

 

ARTICLE I

Definitions

 

For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article.

 

1.1              “Accrued Amounts” means the sum of (i) any base salary earned
but unpaid through the date of the Participant’s Qualifying Termination, (ii)
any unreimbursed expenses in accordance with the Company’s expense reimbursement
policy, (iii) payments for any accrued but unused vacation leave and/or paid
time off through the date of the Participant’s Qualifying Termination, payable
pursuant to the terms of the Company’s vacation leave and paid time off
policies, as applicable, (iv) any earned but unpaid bonus for any prior
completed fiscal years of the Company and (v) any accrued and vested rights or
benefits under any Company-sponsored employee benefit plans payable in
accordance with the terms and conditions of such plans. Amounts payable in
respect of (i), (ii), (iii) or (iv) of the foregoing shall be paid as soon as
administratively practicable, but in no event later than thirty (30) days,
following a Participant’s Qualifying Termination.

 



 

 

 

1.2              “Administrator” means the Company, acting through the Committee
or another duly authorized committee of members of the Board, or any person to
whom the Administrator has delegated any authority or responsibility with
respect to the Plan pursuant to Section 4.4, but only to the extent of such
delegation.

 

1.3              “Affiliate” means, at the time of determination, any “parent”
or “subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Administrator will have the authority to determine the time
or times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

 

1.4              “Anticipatory Qualifying CIC Termination” shall have the
meaning set forth in Section 2.3(c).

 

1.5              “Base Salary” means, except as otherwise agreed in writing
between a Participant and the Company, a Participant’s highest rate of annual
base compensation for services paid by the Company to the Participant at any
time during the twelve (12) month period prior to the Participant’s Qualifying
Termination. Base Salary shall not include commissions, bonuses, overtime pay,
incentive compensation, benefits paid under any qualified plan, any group
medical, dental or other welfare benefit plan, non-cash compensation or any
other additional compensation, but shall include amounts reduced pursuant to a
Participant’s salary reduction agreement under Section 125, 132(f)(4) or 401(k)
of the Code, if any, or a nonqualified elective deferred compensation
arrangement, if any, to the extent that in each such case the reduction is to
base salary.

 

1.6              “Board” means the Board of Directors of the Company.

 

1.7              “Bonus” means a Participant’s highest annual target cash
performance bonus at any time during the twelve (12) month period prior to the
Participant’s Qualifying Termination.

 

1.8              “Bonus Plan” means 2U, Inc.’s annual corporate bonus plan or
program, as may be adopted from time to time, or any successor annual incentive
plan adopted by the Company pursuant to which the Company pays annual
performance-based cash bonuses.

 

1.9              “Cause” means the occurrence of any of the following events as
determined by the Administrator in its sole discretion:

 

(a)               as to a Tier I Participant or a Tier II Participant: (i) the
Participant’s indictment for, or conviction or plea of guilty or nolo contendere
to, any felony or any crime involving moral turpitude under the laws of the
United States or any state thereof; (ii) the Participant’s commission of, or
participation in, a fraud or act of willful dishonesty against the Company, or
any intentional and unlawful harassment or discrimination in the course of the
Participant’s employment with the Company; (iii) the Participant’s intentional,
material violation of any contract or agreement between the Participant and the
Company which (if curable) is not cured within fifteen (15) days of written
notice by the Company to the Participant; (iv) the Participant’s intentional and
unauthorized use or disclosure of Confidential Information (as defined in
Section 2.9(a)), which results, or would reasonably be expected to result, in
material harm to the Company or its Affiliates; or (v) the Participant’s gross
misconduct in connection with the performance of his or her duties; and

 



2 

 

 

 

(b)               as to a Tier III Participant: (i) the Participant’s commission
of any felony or any crime involving fraud, dishonesty, or moral turpitude under
the laws of the United States or any state thereof; (ii) the Participant’s
actual or attempted commission of, or participation in, a fraud or act of
dishonesty against the Company; (iii) the Participant’s intentional, material
violation of (A) any contract or agreement between the Participant and the
Company which (if curable) is not cured within fifteen (15) days of written
notice by the Company to the Participant or (B) of any statutory duty owed to
the Company; (iv) the Participant’s unauthorized use or disclosure of any
confidential information or trade secrets, including Confidential Information
(as defined in Section 2.9(a)); or (v) the Participant’s gross misconduct.

 

1.10          “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

 

(a)               any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (i) on account of the
acquisition of securities of the Company directly from the Company, (ii) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (iii) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control will be deemed to
occur;

 

(b)               there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (i) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (ii) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

 

(c)               there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; or

 



3 

 

 

(d)               individuals who, on the Effective Date, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member will, for purposes of this Plan, be considered as a
member of the Incumbent Board.

 

Notwithstanding the foregoing definition or any other provision of the Plan, the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

1.11          “Change in Control Period” means:

 

(a)               as to a Tier I Participant or a Tier II Participant, the time
period beginning on the date that is three (3) months prior to the effective
date of a Change in Control and ending on the date that is twelve (12) months
following the effective date of such Change in Control; or

 

(b)               as to a Tier III Participant, the time period beginning on the
effective date of a Change in Control and ending on the date that is three (3)
months following such Change in Control.

 

1.12          “CIC Health Payment” means, as applicable, the benefit set forth
in Section 2.3(b) of the Plan.

 

1.13          “CIC Severance Payment” means the payments set forth in Section
2.3(a) of the Plan.

 

1.14          “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.

 

1.15          “Code” means the Internal Revenue Code of 1986, as amended.

 

1.16          “Code Section 409A” means Section 409A of the Code together with
the treasury regulations and other official guidance promulgated thereunder.

 

1.17          “Committee” means the Compensation Committee of the Board or such
other committee of the Board appointed by the Board from time to time to
administer the Plan.

 

1.18          “Company” means 2U, Inc., a Delaware corporation, and any
successor as provided in Article VI hereof.

 

1.19          “Continuation Period” means the period commencing on the date of a
Participant’s Qualifying Termination and ending on the earliest of:

 

(a)               (i) as to a Tier I Participant eighteen (18) months from such
date, and (ii) as to a Tier II Participant or a Tier III Participant, twelve
(12) months from such date;

 



4 

 

 

(b)               the date the Participant becomes eligible for coverage under
the health insurance plan of a subsequent employer; and

 

(c)               the date the Participant or the Participant’s eligible
dependents, as the case may be, cease to be eligible under COBRA.

 

1.20          “Continued Health Coverage” means the benefit set forth in Section
2.2(a)(ii) of the Plan.

 

1.21          “Delay Period” means the period commencing on the date the
Participant incurs a Separation from Service from the Company until the earlier
of (a) the six (6)-month anniversary of the date of such Separation from Service
and (b) the date of the Participant’s death.

 

1.22          “Disability” means a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than twelve (12)
months, as provided in Section 409A(a)(2)(c)(i) of the Code, and will be
determined by the Administrator on the basis of medical evidence as the
Administrator deems warranted under the circumstances.

 

1.23          “Effective Date” means February 14, 2020.

 

1.24          “Eligible Employee” means any employee of the Company who is part
of a select group of management or highly compensated employees and who has been
selected and designated in writing by the Committee to participate in the Plan.
An Eligible Employee shall not include any temporary employee, independent
contractor, consultant or any other person or entity for whom the Company does
not classify or treat as an employee. If, during any period, any such excluded
person or entity is reclassified, whether retroactively or otherwise, as an
employee of the Company, such individual or entity shall not be an Eligible
Employee for that period.

 

1.25          “Entity” means a corporation, partnership, limited liability
company or other entity.

 

1.26          “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.27          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

1.28          “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (a) the Company or any Subsidiary of the
Company, (b) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (c) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (d) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company or (e) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.

 



5 

 

 

1.29          “Good Reason” means the occurrence of any of the following events
without the Participant’s express written consent:

 

(a)               as to a Tier I Participant or a Tier II Participant, (i) the
continual assignment of duties that are not commensurate in any material respect
with the Participant’s position, or a material diminution in the Participant’s
position, authority, reporting lines or responsibilities, including, without
limitation, the Participant ceasing to have the same status, offices, titles and
seniority with the Company (or the Company’s successor in interest or its
ultimate parent resulting from a Change in Control) or to be in charge of a
principal business unit, division or function (such as sales, administration or
finance) of the Company (or such successor or ultimate parent) in which the
Participant had been in charge immediately prior to such diminution; (ii) a
material reduction in the Participant’s annual base salary and/or annual target
incentive opportunity; (iii) a relocation of the Participant’s principal work
location to a location that is thirty-five (35) miles or more from Washington,
DC and results in a material increase in the Participant’s commute from his
primary residence; or (iv) the Company’s material violation of any written
contract or agreement between the Participant and the Company, including this
Plan (including, without limitation, Section 6.1);

 

(b)               as to a Tier III Participant, (i) the continual assignment,
without the Participant’s consent, of duties that are not commensurate in any
material respect with the Participant’s position with 2U; or (ii) a reduction by
more than ten percent (10%) in the Participant’s annual base salary (unless the
reduction is across the board for all other employees at the same level within
the Company), in each case, on or after the effective date of a Change in
Control.

 

In order for an event to qualify as Good Reason, (i) the Participant must first
provide the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within ninety (90) calendar days of the initial
existence of the grounds for “Good Reason” and a reasonable cure period of
thirty (30) calendar days following the date of written notice (the “Cure
Period”), and such grounds must not have been cured during the Cure Period, and
the Participant must resign his or her employment within the thirty (30)
calendar days following the end of the Cure Period.

 

1.30          “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will
be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

1.31          “Participant” means any Eligible Employee who is eligible to
receive Plan Benefits under the Plan and who is both presented with a
Participation Letter and who signs and returns such Participation Letter within
the time set forth in Section 2.1.

 



6 

 

 

1.32          “Participation Letter” means the letter from the Company informing
an Eligible Employee of his or her selection as a Participant and setting forth
any additional terms and conditions of participation in the Plan, in
substantially the form attached hereto as Exhibit A or any such other form as
determined by the Administrator from time to time, in its sole and absolute
discretion.

 

1.33          “Plan Benefits” shall mean the payments or benefits under Sections
2.2 or 2.3, as applicable.

 

1.34          “Pro-Rata Bonus” means a pro-rata portion (based on the number of
days employed during the applicable performance period) of a Participant’s
annual bonus under the Bonus Plan for the performance period in which the
Participant’s Qualifying Termination occurs, calculated based on actual results
for the full performance period, using the same calculation methodologies used
to determine bonuses to similarly-situated active employees of the Company for
the applicable performance period, payable at the time that the annual
performance bonus would otherwise be paid pursuant to the terms of the Bonus
Plan.

 

1.35          “Qualifying CIC Termination” means, following the Effective Date
and during the Change in Control Period, the termination of the employment of a
Participant by the Company without Cause or by the Participant for Good Reason

 

1.36          “Qualifying Standard Termination” means, following the Effective
Date, the termination of the employment of a Participant by the Company without
Cause or, with respect to a Tier I Participant or a Tier II Participant only, by
a Participant for Good Reason.

 

1.37          “Qualifying Termination” means a Qualifying Standard Termination
or Qualifying CIC Termination, as applicable.

 

1.38          “Separation from Service” means a Participant’s termination of
employment with the Company, provided that such termination constitutes a
separation from service within the meaning of Code Section 409A and the guidance
issued thereunder. All references in the Plan to a “Qualifying Standard
Termination,” “Qualifying CIC Termination,” “termination,” “termination of
employment” or like terms means Separation from Service.

 

1.39          “Severance Multiple” means:

 

(a)               upon a Qualifying Standard Termination:

 

(i)                 with respect to a Tier I Participant, one and one-half (1.5)
times; and

 

(ii)                with respect to a Tier II Participant or a Tier III
Participant, one (1) times.

 



7 

 

 

(b)               upon a Qualifying CIC Termination:

 

(i)                 with respect to a Tier I Participant, two (2) times;

 

(ii)                with respect to a Tier II Participant, one and one-half
(1.5) times; and

 

(iii)               with respect to a Tier III Participant, one (1) times.

 

1.40          “Severance Payment” means the payments set forth in Section 2.2(a)
of the Plan.

 

1.41          “Specified Employee” means a Participant who, as of the date of
his or her Separation from Service, is deemed to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code and
using the identification methodology selected by the Company from time to time
in accordance therewith, or if none, the default methodology set forth therein.

 

1.42          “Subsidiary” means with respect to the Company, (a) any
corporation of which more than 50% of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (b) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
50%.

 

1.43          “Tier I Participant” means the Chief Executive Officer of the
Company, and any other Eligible Employee who has been selected and designated in
writing by the Committee as a “key executive” to participate in the Plan as a
Tier I Participant.

 

1.44          “Tier II Participant” means an Eligible Employee who has been
selected and designated in writing by the Committee as a “key executive” to
participate in the Plan as a Tier II Participant.

 

1.45          “Tier III Participant” means an Eligible Employee who has been
selected and designated in writing by the Committee as a “key executive” to
participate in the Plan as a Tier III Participant.

 

ARTICLE II

PLAN BENEFITS

 

2.1              Eligibility for Plan Benefits.

 

(a)               Participation Letter. Subject to the terms and conditions of
the Plan and any additional terms and conditions set forth in a Participation
Letter, a Participant who receives a Participation Letter, substantially in the
form attached hereto as Exhibit A, from the Company shall be eligible to receive
Plan Benefits upon incurring a Qualifying Termination, provided that the
Participant executes and returns the Participation Letter to the person
specified in the Participation Letter within fourteen (14) calendar days of
receipt. A Participant who does not timely execute and return the Participation
Letter to the person specified in the Participation Letter within fourteen (14)
calendar days of receipt shall not be eligible to receive any Plan Benefits or
participate in the Plan. A Participant who timely executes and returns the
Participation Letter shall be eligible to receive Plan Benefits, which shall be
determined as set forth in Section 2.1, 2.2 and 2.3, as applicable, subject to
Sections 2.4 through 2.9 hereof. The Participation Letter shall indicate whether
the Participant is a Tier I Participant, Tier II Participant or Tier III
Participant.

 



8 

 

 

(b)               Non-Qualifying Terminations. A Participant shall not be
entitled to Plan Benefits under the Plan if the Participant’s employment is
terminated (i) by the Company for Cause, (ii) prior to the Change in Control
Period, (A) by a Tier I Participant or Tier II Participant for any reason other
than for Good Reason or (B) by a Tier III Participant for any reason, (iii) on
or following the Change in Control Period, by a Participant for any reason other
than for Good Reason or (iv) on account of the Participant’s death or
Disability. Notwithstanding anything in the foregoing to the contrary, a
Participant’s death and/or Disability that occurs following a Qualifying
Termination and prior to such time that all Plan Benefits have been paid to such
Participant shall not relieve or release the Company from its obligation to
continue making all payments in respect of the Plan Benefits to the Participant
or the Participant’s estate, as applicable, in accordance with the terms hereof.

 

2.2              Standard Severance Benefits. Subject to the provisions of
Sections 2.4 through 2.9, if a Participant incurs a Qualifying Standard
Termination, such Participant shall be entitled to receive the Accrued Amounts,
the Pro-Rata Bonus and the payments and benefits described in Section 2.2(a) and
(b):

 

(a)               Severance Payment.

 

(i)                 Tier I Participants and Tier II Participants. Subject to the
provisions of Sections 2.4 through 2.9, in the event of a Qualifying Standard
Termination of a Tier I Participant or a Tier II Participant, the Company shall
pay and the Participant shall be entitled to receive from the Company an
aggregate amount equal to the product of (i) the sum of the Participant’s Base
Salary plus Bonus, multiplied by (ii) the Severance Multiple applicable to the
Participant in connection with a Qualifying Standard Termination, which amount
shall be payable in accordance with the Company’s normal payroll practices over
a period of twelve (12) months following such Participant’s Qualifying Standard
Termination, with the first payment thereof to be paid on the first regularly
scheduled payroll date of the Company occurring on or after the sixtieth (60th)
day following the date of the Participant’s Qualifying Termination and to
include any amounts that would have been otherwise payable to the Participant
prior thereto. Notwithstanding the foregoing or anything in the Plan to the
contrary, to the extent required by Code Section 409A, the payment of the
Severance Payments under this Section 2.2(a)(i) shall be subject to the Delay
Period as provided in Section 7.8(b) hereof.

 

(ii)              Tier III Participants. Subject to the provisions of Sections
2.4 through 2.9, in the event of a Qualifying Standard Termination of a Tier III
Participant, the Company shall pay and the Participant shall be entitled to
receive from the Company an aggregate amount equal to the product of the
Participant’s Base Salary, multiplied by the Severance Multiple applicable to
the Participant in connection with a Qualifying Standard Termination, payable in
accordance with the Company’s normal payroll practices over a period of twelve
(12) months following such Participant’s Qualifying Standard Termination, with
the first payment thereof to be paid on the first regularly scheduled payroll
date of the Company occurring on or after the sixtieth (60th) day following the
date of the Participant’s Qualifying Termination and to include any amounts that
would have been otherwise payable to the Participant prior thereto.
Notwithstanding the foregoing or anything in the Plan to the contrary, to the
extent required by Code Section 409A, the payment of the Severance Payments
under this Section 2.2(a)(ii) shall be subject to the Delay Period as provided
in Section 7.8(b) hereof.

 



9 

 

 

(b)               Continued Health Coverage.

 

(i)                 Tier I Participants and Tier II Participants. Subject to the
provisions of Sections 2.4 through 2.9, in the event of a Qualifying Standard
Termination of a Tier I Participant or a Tier II Participant, subject to the
Participant’s timely election pursuant to COBRA, during the Continuation Period
applicable to the Participant, the Company shall, on a monthly basis, pay or
reimburse to the Participant the full cost of the monthly premiums for continued
coverage pursuant to COBRA, for the Participant and the Participant’s eligible
dependents, under the Company’s group health plans in which the Participant
participated immediately prior to the date of termination of the Participant’s
employment or materially equivalent plans maintained by the Company covering its
executives in replacement thereof. Following the Continuation Period, the
Participant (or, if applicable, the Participant’s qualified beneficiaries under
COBRA) shall be entitled to such continued coverage for the remainder of the
COBRA period, if any, on a full self-pay basis to the extent eligible under
COBRA.

 

(ii)              Tier III Participants. Subject to the provisions of Sections
2.4 through 2.9, in the event of a Qualifying Standard Termination a Tier III
Participant, subject to the Participant’s timely election pursuant to COBRA and
timely payment of premiums at the applicable active employee rate for such
employee and his or her spouse and eligible dependents (the “Applicable Rate”),
during the Continuation Period applicable to the Participant, the Company shall,
on a monthly basis, pay or reimburse to the Participant the cost of the monthly
premiums for continued coverage pursuant to COBRA, for the Participant and the
Participant’s eligible dependents, under the Company’s group health plans in
which the Participant participated immediately prior to the date of termination
of the Participant’s employment or materially equivalent plans maintained by the
Company covering its executives in replacement thereof, less the Applicable
Rate. Following the Continuation Period, the Participant (or, if applicable, the
Participant’s qualified beneficiaries under COBRA) shall be entitled to such
continued coverage for the remainder of the COBRA period, if any, on a full
self-pay basis to the extent eligible under COBRA.

 

2.3              CIC Severance Benefits. Subject to the provisions of Sections
2.4 through 2.9, if a Participant incurs a Qualifying Standard Termination, then
such Participant shall be entitled to receive the Accrued Amounts, the Pro-Rata
Bonus and, in lieu of the payments and benefits described in Section 2.2(a) and
(b), the payments and benefits described in Section 2.3(a) and (b), subject to
Section 2.3(c):

 

(a)               CIC Severance Payment. Subject to the provisions of Sections
2.4 through 2.9, in the event of a Qualifying CIC Termination, the Company shall
pay and the Participant shall be entitled to receive from the Company an
aggregate amount equal to (i) the sum of the Participant’s Base Salary plus
Bonus, multiplied by (ii) the Severance Multiple applicable to the Participant
in connection with a Qualifying CIC Termination, subject to Section 2.3(c),
below, in the case of an Anticipatory Qualifying CIC Termination. Such CIC
Severance Payment shall be payable in a lump sum on the first regularly
scheduled payroll of the Company occurring on or after the sixtieth (60th) day
following the date of the Participant’s Qualifying CIC Termination.
Notwithstanding the foregoing or anything in the Plan to the contrary, to the
extent required by Code Section 409A, the payment of the CIC Severance Payments
under this Section 2.3(a) shall be subject to the Delay Period as provided in
Section 7.8(b) hereof.

 



10 

 

 

(b)               CIC Health Payment. Subject to the provisions of Sections 2.4
through 2.9, in the event of a Qualifying CIC Termination, the Company shall pay
and the Participant shall be entitled to receive from the Company an aggregate
amount equal to the product of (i) 1.02 multiplied by (ii) the number of months
in the Continuation Period applicable to the Participant multiplied by (iii) the
full monthly premium (both employer and employee portion) for the cost of
insuring the Participant and the Participant’s eligible dependents (to the
extent coverage for such eligible dependents is elected by the Participant
immediately prior to the Qualifying CIC Termination) under the Company’s group
health plans in which the Participant participated immediately prior to the date
of such Qualifying CIC Termination, subject to Section 2.3(c), below, in the
case of an Anticipatory Qualifying CIC Termination. Such CIC Health Payment
shall be paid to the Participant in a lump sum on the first regularly scheduled
payroll of the Company occurring on or after the sixtieth (60th) day following
the date of the Participant’s Qualifying CIC Termination. Notwithstanding the
payment of the CIC Health Payment, the Participant (or, if applicable, the
Participant’s qualified beneficiaries under COBRA) shall be entitled to elect
continued coverage under COBRA on a full self-pay basis to the extent eligible
under COBRA.

 

(c)               Anticipatory Qualifying CIC Terminations. In the event that a
Tier I Participant or a Tier II Participant becomes entitled to payments or
benefits under this Section 2.3 due to a Qualifying Termination occurring during
the applicable Change in Control Period and prior to the effective date of the
applicable Change in Control (an “Anticipatory Qualifying CIC Termination”),
then, notwithstanding anything in the foregoing to the contrary, as of the
effective date of such Change in Control, the Participant shall cease to receive
future Severance Payments under Section 2.2(a) and Continued Health Coverage
under Section 2.2(b), and instead, within thirty (30) days following the
effective date of such Change in Control, the Company shall pay and the
Participant shall be entitled to receive from the Company a lump sum payment
equal to the sum of (i) the difference, if any, of (A) the CIC Severance
Payment, minus (B) the aggregate amount of Severance Payments already paid as of
the effective date of the Change in Control, plus (ii) the product of the CIC
Health Payment, multiplied by the difference of (A) one, minus (B) a fraction,
the numerator of which is the number of full months from the date of the
Qualifying Termination through the date of the Change in Control and the
denominator of which is the number of months in the Continuation Period (such
sum, the “Settlement Payment”). The Settlement Payment shall be in full
settlement of the Company’s obligations under the Plan with respect to the
Severance Payment, the Continued Health Coverage, the CIC Severance Payment and
the CIC Health Payment. For the avoidance of doubt, the Pro-Rata Bonus, to the
extent not theretofore paid, will remain payable at the time that the applicable
annual bonus would have otherwise been paid.

 

11 

 



 

2.4              Equity Awards. Any outstanding awards under any equity-based or
other long-term performance incentive compensation plan or program of the
Company shall be subject to and treated in accordance with the terms and
conditions of the applicable plan, program and/or award agreements, which shall
not be modified by the terms of this Plan; provided, however, that
notwithstanding anything in the foregoing to the contrary, for purposes of any
outstanding awards held by a Participant under any such plan or program of the
Company, the definitions of “Cause” and “Good Reason” as provided in this Plan
shall be treated as if set forth in a written agreement between the Participant
and the Company for purposes of such plan or program (to the extent applicable);
provided, further, however, that in the case of a Tier III Participant, such
Tier III Participant shall not have “Good Reason” as a result of this Section
2.4 for purposes of his or her outstanding awards until the effective date of a
Change in Control (and then only with regard to a Qualifying Termination
thereafter that satisfies the “Good Reason” requirements set forth herein),
except to the extent that the applicable award agreement expressly provides for
“Good Reason” (or words of similar import) protection prior to or without regard
to the occurrence of a change in control (in which case the applicable “Good
Reason” term as defined therein shall continue to apply with regard to a
qualifying termination prior to a Change in Control).

 

2.5              Prior Agreements. The Plan Benefits under this Plan shall
supersede and be in lieu of any severance or termination benefits and/or
payments a Participant may be eligible to receive under any other agreements,
arrangements or severance plans by and between the Participant and the Company.
For the avoidance of doubt, there shall be no duplication of severance or
termination benefits, including the Plan Benefits, paid or payable to a
Participant under this Plan and any other agreements, arrangements or severance
or termination plans by and between the Participant and the Company as a result
of a Qualifying Termination.

 

2.6              No Duty to Mitigate/Right to Set-off Severance. No Participant
entitled to receive Plan Benefits hereunder shall be required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Participant by the Company pursuant to the Plan. Except as provided in Section
1.18(b) hereof, there shall be no offset against any amounts due to the
Participant under the Plan on account of any remuneration attributable to any
subsequent employment that the Participant may obtain or otherwise. In the event
of the Participant’s breach of any provision hereunder, including without
limitation, Sections 2.6, 2.8 and 2.9 hereof, the Company shall be entitled to
recover any payments previously made to the Participant hereunder. Plan Benefits
shall be reduced (offset) by any amounts payable under any statutory entitlement
(including notice of termination, termination pay and/or severance pay) of the
Participant upon a termination of employment, including, without limitation, any
payments related to an actual or potential liability under the Worker Adjustment
and Retraining Notification Act (WARN) or similar state or local law; provided
that any such reduction shall not be permitted against any payments of
"nonqualified deferred compensation" for purposes of Section 409A of the Code to
the extent such offset would cause a violation of or result in adverse tax
consequences to a Participant under Section 409A of the Code.

 

2.7              Release Required. Any Plan Benefits payable or to be provided
pursuant to the Plan (other than the Accrued Amounts) shall be conditioned upon
the Participant’s execution, delivery and non-revocation, within sixty (60) days
following the effective date of the Participant’s Qualifying Termination, of a
general release of claims in favor of the Company, its Affiliates and other
related persons, in the form attached hereto as Exhibit B (with such changes
thereon as may be legally necessary at the time of execution to make it
enforceable, including, but not limited to the addition of any federal, state or
local laws) (the “Release”). For the avoidance of doubt, in no event will any
Plan Benefits (other than the Accrued Amounts) be paid or provided until the
Release becomes effective and irrevocable.

 



12

 

 

2.8              Code Section 280G.

 

(a)               In the event it is determined pursuant to clause (b) below,
that part or all of the consideration, compensation or benefits to be paid to
the Participant under the Plan in connection with the Participant’s Qualifying
Termination or under any other plan, arrangement or agreement in connection
therewith (each a “Payment”), constitutes a “parachute payment” (or payments)
under Section 280G(b)(2) of the Code, then, if the aggregate present value of
such parachute payments (the “Parachute Amount”) exceeds 2.99 times the
Participant’s “base amount,” as defined in Section 280G(b)(3) of the Code (the
“Participant Base Amount”) and would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), the amounts constituting “parachute
payments” which would otherwise be payable to or for the benefit of the
Participant shall be reduced to the extent necessary so that the Parachute
Amount is equal to 2.99 times the Participant Base Amount; provided, however,
that the foregoing reduction shall be made only if and to the extent that such
reduction would result in an increase in the aggregate Payment to be provided,
determined on a net after-tax basis (taking into account the Excise Tax imposed,
any tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes).

 

(b)               Any determination that a Payment constitutes a parachute
payment and any calculation described in this Section 2.8 (“determination”)
shall be made in writing by a nationally recognized accounting or valuation firm
(the “Firm”) selected by the Company prior to the occurrence of a Change in
Control, and may, at the Company’s election, be made prior to termination of the
Participant’s employment where the Company determines that a Change in Control
is imminent. Such determination shall be furnished in writing by the Firm to the
Participant no later than thirty (30) days following the date of the Change in
Control. The Company and the Participant will furnish the Firm with such
information and documents as the Firm may reasonably request in order to make
the determination required by this Section 2.8. Absent manifest error, the
determination shall be binding, final and conclusive upon the Company and the
Participant.

 

(c)               If the final determination made pursuant to clause (b) above
results in a reduction of the Payments that would otherwise be paid to the
Participant except for the application of Section 2.8(a), the CIC Severance
Payment shall be reduced, and then, to the extent necessary pursuant to Section
2.8(a), the CIC Health Payment shall be reduced, or the Settlement Payment, to
the extent applicable, shall be reduced. Within ten (10) days following such
determination, the Company shall pay to or distribute to or for the benefit of
the Participant such amounts as are then due to the Participant under the Plan
and shall promptly pay to or distribute to or for the benefit of the Participant
in the future such amounts as become due to the Participant under the Plan.

 



13

 

 

(d)               As a result of the uncertainty in the application of Section
280G of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Company which should not have been made under
Section 2.8(a) (an “Overpayment”) or that additional payments which are not made
by the Company pursuant to Section 2.8(a) above should have been made (an
“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Participant to the extent permitted by
law, which the Participant shall repay to the Company together with interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code.
Nothing in this Section 2.8 is intended to violate the Sarbanes-Oxley Act of
2002 and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Participant and the repayment obligation null and
void to the extent required by such Act. In the event that there is a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under the Plan, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant, together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code.

 

2.9              Restrictive Covenants. As a condition to receiving the Plan
Benefits, the Participant shall comply with the restrictive covenants set forth
herein and those set forth in the Participant’s Participation Letter and in any
written employment agreement, offer letter, restrictive covenant agreement,
equity award agreement, or any other agreement between the Company and the
Participant in effect from time to time (collectively, the “Other Restrictive
Covenants”). Notwithstanding this Section 2.9, any action or omission expressly
permitted under any written agreement between the Company and a Participant will
not give rise to a breach of any provision of this Plan.

 



14

 

 

(a)               Confidentiality Obligation. At all times during and after the
Participant’s employment with the Company, the Participant shall hold all
Confidential Information (as defined below) in the strictest confidence and
shall not use or disclose any Confidential Information, or provide any third
party with access to any Confidential Information, except as required in the
course of the Participant’s job responsibilities for the Company, unless (i)
specifically authorized in writing by the Company; (ii) as permitted by law
where the disclosure is made (1) in confidence to a government official or to an
attorney, either directly or indirectly, solely for the purpose of reporting or
investigating a suspected violation of law; (2) in a complaint or other document
filed in a lawsuit or other proceeding, so long as any such filing is made under
seal; (3) in a lawsuit or proceeding against an employer for retaliation based
on the reporting of a suspected violation of law and/or to an attorney in any
such lawsuit so long as any document containing the information is filed under
seal and the information is not otherwise disclosed, except pursuant to court
order; or (iii) such disclosure is to the Participant’s accountants, attorneys
and/or spouse, provided that they also agree to maintain the confidentiality of
such Confidential Information. For purposes of the Plan, “Confidential
Information” shall mean confidential, proprietary, trade secret and other
information, data, or knowledge that is treated as confidential or proprietary
by the Company or is not generally known by non-Company personnel, including but
not limited to (A) any and all information, data or knowledge disclosed by the
Company to the Participant or learned by the Participant about the Company in
connection with the Participant’s employment with the Company, (B) any and all
information, data or knowledge created or developed (in whole or in part) by the
Participant on behalf of, or in the course of the Participant’s employment with,
the Company, (C) Customer (as defined below) lists, student lists for the
Company’s university partners, prospective Customer lists, and prospective
student lists for the Company’s university partners, (D) actual or prospective
student personal information collected by the Company and/or by any Customer,
(E) any and all technical data, trade secrets or know how, patents in
development, patent applications, processes, formulas, technology, designs,
drawings, hardware configuration, software, data compilations, trademarks in
development, original works of authorship, business and industry research,
business plans, product plans, customer lists and customers, competitive
advantages, legal and personnel practices, marketing, finances or other business
information, and financial data, whether or not patentable or registrable under
copyright or similar laws techniques, that were developed by the Company, by
Company employees, or otherwise for or on the Company’s behalf and (F) any
information which the Company obtains from any third party (including but not
limited to any Customer) that the Participant knows or should know constitutes
such third party’s confidential information. Information, data or knowledge
shall be considered “Confidential Information” regardless of whether it is
written or oral, and if written, regardless of how it was produced or reproduced
or whether or not marked or specifically designated as confidential or
proprietary. “Confidential Information” shall not include any of the foregoing
items which have become publicly known and made generally available through no
wrongful act of the Participant or of others who were under confidentiality
obligations as to the item or items involved. For purposes of the Plan,
“Customer” shall mean any educational institution (including any person or
entity affiliated with any educational institution in a role related to digital
education and/or online program management products, technologies, and services)
(i) that the Participant contacted, solicited business from, promoted or
marketed products or services to, rendered any service to, was assigned to, had
management responsibilities for, or received commissions, bonuses or incentives,
or any other compensation on at any point in time during the last eighteen (18)
months of the Participant’s employment with the Company; and/or (ii) that was
the subject of Confidential Information to which the Participant had access
during the Participant’s employment with the Company.

 

(b)               Returning Company Documents. The Participant agrees that upon
such Participant’s termination of employment with the Company, or at any time at
the Company’s request, the Participant will deliver to the Company (and will not
keep in the Participant’s possession (including in any physical, electronic, or
online/cloud accounts or files), recreated or delivered to anyone else) any and
all Company devices, Confidential Information and any other Company property,
including, but not limited to, records, data, notes, reports, proposals, lists
(specifically including, but not limited to, Customer lists and student lists),
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed or obtained by the Participant during the Participant’s
employment with the Company or otherwise belonging to the Company, its
successors, subsidiaries, parent or assigns. Notwithstanding anything in the
foregoing to the contrary, Employee shall be permitted to retain, as his or her
own property, Employee’s individual personal documents (such as tax, payroll and
employee benefit records) and his or her personal address book and/or rolodex to
the extent each contains (i) only contact information and (ii) no Confidential
Information.

 



15

 

 

(c)               Remedies. By executing and returning a Participation Letter,
the Participant acknowledges that the Participant’s compliance with this Section
2.9 and the Other Restrictive Covenants is necessary to protect the business,
good will and Confidential Information of the Company and that a breach or
threatened breach of any provision in this Section 2.9 or in the Other
Restrictive Covenants will irreparably and continually damage the Company, for
which money damages may not be adequate. Accordingly, in the event that the
Participant breaches any provision in this Section 2.9 or the Other Restrictive
Covenants, the Participant will forfeit any remaining Plan Benefits and the
Company shall be entitled to seek repayment of any Plan Benefits paid to the
Participant prior to the date of such breach. In addition, the Company will be
entitled to preliminarily or permanently enjoin the Participant from violating
Section 2.9 or the Other Restrictive Covenants in order to prevent the
continuation of such harm, without bond and without prejudice to any other
rights and remedies that the Company may have for a breach or threatened breach
of Section 2.9 or the Other Restrictive Covenants.

 

(d)               Reasonableness of Restrictions. By executing and returning a
Participation Letter, the Participant acknowledges: (i) that the scope and
duration of the restrictions on the Participant’s activities under Section 2.9
are reasonable and necessary to protect the legitimate business interests,
goodwill and Confidential Information of the Company; (ii) that the Company does
business worldwide and, therefore, the Participant specifically agrees that, in
order to adequately protect the Company, the scope of the restrictions is
reasonable; and (iii) that the Participant will be reasonably able to earn a
living without violating the terms of these provisions.

 

(e)               Judicial Modification. If any court of competent jurisdiction
determines that any of the covenants in Section 2.9, or any part of them, is
invalid or unenforceable, the remainder of such covenants and parts thereof
shall not thereby be affected and shall be given full effect, without regard to
the invalid portion. If any court of competent jurisdiction determines that any
of the covenants referenced in Section 2.9, or any part of them, is invalid or
unenforceable because of the geographic or temporal scope of such provisions,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable. The Participant agrees that in the event that
any court of competent jurisdiction finally holds that any provision of this
Section 2.9 constitutes an unreasonable restriction against the Participant,
such provision shall not be rendered void but shall apply to such extent as such
court may judicially determine constitutes a reasonable restriction under the
circumstances.

 

(f)                Other Obligations. Notwithstanding anything to the contrary
contained in the Plan, the restrictive covenants set forth in Section 2.9 of the
Plan do not supersede, and are in addition to and not in lieu of, any Other
Restrictive Covenants, all of which shall separately and independently remain in
full force and effect in accordance with their terms. In the event of any
conflict between this Section 2.9 and any Other Restrictive Covenants, the terms
of this Section 2.9 shall control.

 

2.10          Cooperation. By executing and returning a Participation Letter,
and subject to the Participant’s other commitments, the Participant agrees to be
reasonably available to cooperate (but only truthfully) with the Company and
provide all responsive information to the Company’s reasonable requests
concerning any investigation, litigation, or any other matter which relates to
any fact or circumstance known to the Participant during his or her employment
with the Company. The Participant agrees to respond to the Company’s request for
cooperation and assistance within three (3) business days of any such request,
or as soon thereafter as is reasonably practicable.  The Participant
acknowledges that he or she is not entitled to further compensation or
consideration from the Company for such cooperation or assistance; provided,
however, that the Company shall reimburse the Participant for the Participant’s
reasonable out of pocket costs and expenses incurred in connection with the
Participant’s cooperation, including, without limitation, attorney’s fees,
within thirty (30) days of the Participant’s submission of reasonably
satisfactory documentation of such costs and expenses, provided such expenses
are approved by the Company in advance.

 



16

 

 

ARTICLE III

UNFUNDED PLAN

 

3.1              Unfunded Status. The Plan shall be “unfunded” for the purposes
of ERISA and the Code, and Plan Benefits shall be paid out of the general assets
of the Company as and when Plan Benefits are payable under the Plan. All
Participants shall be solely unsecured general creditors of the Company. In
connection with this Plan, the Administrator may, but shall not be required to,
establish a grantor trust (or “rabbi” trust) for the purpose of accumulating
funds to satisfy the obligations incurred by the Company under this Plan. If the
Company decides in its sole discretion to establish any advance accrued reserve
on its books against the future expense of the Plan Benefits payable hereunder,
or if the Company decides in its sole discretion to fund a trust under the Plan,
such reserve or trust shall not under any circumstances be deemed to be an asset
of the Plan. Notwithstanding the potential establishment of such a trust
pursuant to this Section 3.1, the right of any Participant to receive payments
following the establishment of such a trust shall remain an unsecured claim
against the general assets of the Company.

 

ARTICLE IV

Administration of the Plan

 

4.1              Plan Administrator. The general administration of the Plan on
behalf of the Company (as plan administrator under Section 3(16)(A) of ERISA)
shall be placed with the Administrator. When making any determination or
calculation, the Administrator shall be entitled to rely upon the accuracy and
completeness of information furnished by the Company’s employees and agents.

 

4.2              Reimbursement of Expenses of Administrator. The Company may, in
its sole discretion, pay or reimburse the Administrator (including all members
of the Committee) for all reasonable expenses incurred in connection with their
duties hereunder, including, without limitation, expenses of outside legal
counsel.

 

4.3              Action by the Committee. Decisions of the Administrator shall
be made by a majority of the members of the Committee attending a meeting at
which a quorum is present (which meeting may be held telephonically), or by
written action in accordance with applicable law. Unless otherwise determined by
the Administrator, all determinations regarding benefits will be made by the
Administrator in accordance with the written terms of the Plan. Subject to the
terms of the Plan and any Participation Letter, and except as expressly provided
herein, the Administrator shall have complete and express discretionary
authority to determine eligibility for benefits and the amount of benefits
(including to determine Participant’s participation and Plan Benefits under the
Plan), to decide factual and other questions relating to the Plan or any
Participation Letter, to interpret and construe the provisions of the Plan, and
to make decisions in all disputes involving the rights of any person interested
in the Plan. Determinations and interpretations by the Administrator, including
without limitation decisions relating to eligibility for, entitlement to, and
payment of benefits, shall be conclusive and binding for all purposes.
Notwithstanding anything herein to the contrary, upon and following a Change in
Control, the Administrator shall not have discretionary authority with respect
to the administration of the Plan, and any court or tribunal that adjudicates
any dispute, controversy or claim arising under, in connection with or related
to the Plan will apply a de novo standard of review to any determinations made
by the Administrator, and such de novo standard shall apply notwithstanding the
administrative authority granted hereunder to the Administrator or
characterization of any decision by the Administrator as final, binding or
conclusive on any party

 



17

 

 

4.4              Delegation of Authority. Subject to the limitations of
applicable law, the Administrator may delegate any and all of its powers and
responsibilities hereunder to other persons or committees. Any such delegation
may be rescinded at any time by written notice from the Administrator to the
person to whom the delegation is made. Any such delegation may be made by the
Administrator to one or more person(s) or committee(s) and any awards made by
any such person or committee under the Plan may apply to different Participants
and need not be uniform in any respect, whether or not the Participants are
similarly situated. 

 

4.5              Retention of Professional Assistance. The Administrator may
employ such legal counsel, accountants and other persons as may be required in
carrying out its work in connection with the Plan.

 

4.6              Accounts and Records. The Administrator shall maintain such
accounts and records regarding the fiscal and other transactions of the Plan and
such other data as may be required to carry out its functions under the Plan and
to comply with all applicable laws.

 

4.7              Indemnification. The Administrator, the Committee, its members
and any person to whom authority is delegated pursuant to Section 4.4 above
shall not be liable for any action or determination made in good faith with
respect to the Plan. The Company shall, to the fullest extent permitted by law,
indemnify and hold harmless the Administrator, each member of the Committee and
each director, officer and employee of the Company, and any person designated
above, for liabilities or expenses they and each of them incur in carrying out
their respective duties under the Plan, other than for any liabilities or
expenses arising out of such individual’s willful misconduct or fraud.

 

ARTICLE V

Amendment and Termination

 

5.1              Amendment and Termination. The Company reserves the right to
amend or terminate, in whole or in part, any or all of the provisions of the
Plan by action of the Board (or a duly authorized committee thereof) at any time
and for any reason, with or without notice. Notwithstanding anything herein to
the contrary, the Company shall not amend or terminate the Plan at any time on
or after, or within thirty (30) days prior to, (a) the occurrence of a Change in
Control or (b) the date the Company enters into a definitive agreement which, if
consummated, would result in a Change in Control, unless the potential Change in
Control is abandoned (as publicly announced by the Company), in either case
until the later of two (2) years after the occurrence of a Change in Control and
the date that all Plan Benefits under the Plan have been paid.

 



18

 

 

ARTICLE VI

Successors

 

6.1              Successors. For purposes of the Plan, the Company shall include
any and all successors or assignees, whether direct or indirect, by purchase,
merger, consolidation or otherwise, to all or substantially all the business or
assets of the Company, and such successors and assignees shall perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company, would be required to perform if no such succession or
assignment had taken place. Any such successor and/or assignee shall be required
to expressly assume, in writing, the terms and obligations of the Plan. In the
event the surviving corporation in any transaction to which the Company is a
party is a subsidiary of another corporation, then the ultimate parent
corporation of such surviving corporation shall cause the surviving corporation
to perform the Plan in the same manner and to the same extent that the Company
would be required to perform if no such succession or assignment had taken
place. In such event, the term “Company” as used in the Plan, means the Company,
as hereinbefore defined and any successor or assignee (including the ultimate
parent corporation) to the business or assets of the Company, which by reason
hereof becomes bound by the terms and provisions of the Plan.

 

ARTICLE VII

Miscellaneous

 

7.1              Minors and Incompetents. If the Administrator shall find that
any person to whom Plan Benefits are payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, any Plan
Benefits due (unless a prior claim therefore shall have been made by a duly
appointed guardian, committee or other legal representative) shall be paid to
the spouse, child, parent, or brother or sister, or to any person deemed by the
Administrator to have incurred expense for such person otherwise entitled to the
Plan Benefits, in such manner and proportions as the Administrator may determine
in its sole discretion. Any such Plan Benefits shall be a complete discharge of
the liabilities of the Company, the Administrator, the Committee, and the Board
under the Plan. If a Participant dies or becomes permanently disabled prior to
payment of all Plan Benefits due to such Participant, any and all unpaid amounts
shall be paid to the Participant’s heir(s), executor or estate.

 

7.2              Limitation of Rights. Nothing contained herein shall be
construed as conferring upon a Participant the right to continue in the employ
of the Company as an employee in any other capacity or to interfere with the
Company’s right to discharge him or her at any time for any reason whatsoever.

 



19

 

 

7.3              Payment Not Salary. Any Plan Benefits payable under the Plan
shall not be deemed salary or other compensation to the Participant for the
purposes of computing benefits to which he or she may be entitled under any
pension plan or other arrangement of the Company maintained for the benefit of
its employees, unless such plan or arrangement provides otherwise.

 

7.4              Severability. In case any one or more of the provisions,
subsections, or sentences contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.  Moreover, if any one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to duration, geographical scope, activity or
subject, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

 

7.5              Withholding. The Company shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any obligations it
may have to withhold federal, state or local income or other taxes incurred by
reason of payments pursuant to the Plan. In lieu thereof, the Company shall have
the right to withhold the amounts of such taxes from any other sums due or to
become due from the Company to the Participant upon such terms and conditions as
the Administrator may prescribe.

 

7.6              Non-Alienation of Benefits. The Plan Benefits payable under the
Plan shall not be subject to alienation, transfer, assignment, garnishment,
execution or levy of any kind, and any attempt to cause any Plan Benefits to be
so subjected shall not be recognized.

 

7.7              Governing Law. To the extent legally required, the Code and
ERISA shall govern the Plan and, if any provision hereof is in violation of any
applicable requirement thereof, the Company reserves the right to retroactively
amend the Plan to comply therewith. To the extent not governed by the Code and
ERISA, the Plan shall be governed by the laws of the State of Delaware, without
reference to rules relating to conflicts of law.

 

7.8              Code Section 409A.

 

(a)               General. Although the Company makes no guarantee with respect
to the tax treatment of payments hereunder and shall not be responsible in any
event with regard to non-compliance with Code Section 409A, the Plan is intended
to either comply with, or be exempt from, the requirements of Code Section 409A.
To the extent that the Plan is not exempt from the requirements of Code Section
409A, the Plan is intended to comply with the requirements of Code Section 409A
and shall be limited, construed and interpreted in accordance with such intent.
Accordingly, the Company reserves the right to amend the provisions of the Plan
at any time and in any manner without the consent of Participants solely to
comply with the requirements of Code Section 409A and to avoid the imposition of
an excise tax under Code Section 409A on any payment to be made hereunder,
provided that there is no reduction in the Plan Benefits hereunder.
Notwithstanding the foregoing, in no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on a
Participant by Code Section 409A or any damages for failing to comply with Code
Section 409A.

 



20

 

 

(b)               Separation from Service; Delay Period for Specified Employees.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of the Plan providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
Separation from Service. If a Participant is deemed on the date of termination
to be a Specified Employee, then with regard to any payment that is specified as
subject to this Section, such payment shall not be made prior to the expiration
of the Delay Period. All payments delayed pursuant to this Section 7.8(b)
(whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such delay) shall be paid to the Participant in a
single lump sum on the first Company payroll date on or following the first day
following the expiration of the Delay Period, and any remaining payments and
benefits due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein.

 

(c)               Separate Payments; Reimbursements; Change in Control. For
purposes of Code Section 409A, the Participant’s right to receive any
installment payments pursuant to this Plan shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. For purposes of Code Section 409A,
any expenses eligible for reimbursement in one taxable year shall not affect the
expenses eligible for reimbursement in any other taxable year, the reimbursement
of an eligible expense shall be made no later than the end of the calendar year
after the calendar year in which such expense was incurred and the right to
reimbursement shall not be subject to liquidation or exchange for any other
benefit. To the extent necessary to avoid the imposition of adverse taxation
under Code Section 409A, in no event will a Change in Control be deemed to have
occurred for purposes of payment of any amount hereunder if such transaction is
not also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder).

 

7.9            Non-Exclusivity. The adoption of the Plan by the Company shall
not be construed as creating any limitations on the power of the Company to
adopt such other supplemental retirement income arrangements as it deems
desirable, and such arrangements may be either generally applicable or limited
in application.

 

7.10          Non-Employment. The Plan is not an agreement of employment and it
shall not grant the Participant any rights of employment. Moreover, nothing in
this Agreement shall change a Participant’s at-will employment status or confer
any right with respect to continuation of employment by the Company, nor shall
it interfere in any way with the right of a Participant who is employed at-will,
or the right of the Company, to terminate such Participant’s employment at any
time, with or without cause or advance notice.

 



21

 

 

7.11          Headings and Captions. The headings and captions herein are
provided for reference and convenience only. They shall not be considered part
of the Plan and shall not be employed in the construction of the Plan.

 

7.12          Gender and Number. Whenever used in the Plan, the masculine shall
be deemed to include the feminine and the singular shall be deemed to include
the plural, unless the context clearly indicates otherwise.

 

7.13          Electronic Communication and Administration. Unless prohibited by
applicable law, all announcements, notices and other communications regarding
the Plan may be made by the Company by electronic means as determined by the
Company in its sole discretion.

 

7.14          Legal Fees. In the event that a Participant substantially prevails
in a litigation, arbitration, mediation or other material dispute between the
Participant and the Company arising in connection with such Participant’s
attempt to obtain or enforce any right or benefit provided by the Plan, the
Company agrees to pay the reasonable attorney’s fees and other legal expenses
incurred by such Participant in pursuing such litigation, including a reasonable
rate of interest for delayed payment. The Participant shall submit an invoice
for such fees and expenses not later than forty-five (45) days after the final
resolution of such contest and the Company shall make such payment within thirty
(30) days of the date on which the invoice is so submitted, and the
Participant’s right to have the Company pay such legal fees, expenses and
interest may not be liquidated or exchanged for any other benefit.

 

7.15          California Employees. To the extent applicable, Section 7.7 shall
not apply with respect to any controversy or claim arising in California,
provided that (a) the Participant primarily resided and worked in California (i)
during and in connection with the Participant’s employment with the Company and
(ii) as of the Effective Date; and (b) the Participant was not individually
represented by counsel in in connection with the Participant’s acceptance of any
Plan Benefits hereunder.

 

7.16          Massachusetts Employees. If a Participant is a resident of the
Commonwealth of Massachusetts and has been employed with the Company in the
Commonwealth of Massachusetts at the time the Participant’s employment with the
Company terminates and for the thirty (30) calendar days immediately preceding
that termination, then (a) for such Participant, the Plan shall be governed by
and interpreted according to the laws of the Commonwealth of Massachusetts,
without regard to its conflict of law rules; and (b) subject to the claims
procedures contained in Section 8.1, any action relating to or arising out of
this Plan relating to such Participant shall be brought either in the county of
Massachusetts wherein the Participant resides or in the superior court or the
business litigation session of the superior court of Suffolk County,
Massachusetts, or, if subject matter jurisdiction exists, in the United States
District Court for the District of Massachusetts, and the Participant consents
to personal jurisdiction and venue in such courts and to service of process by
United States mail or express courier service in any such action.

 



22

 

 



ARTICLE VIII

Claims procedure

 

8.1              Claims Procedure. Any claim by a Participant with respect to
eligibility, participation, contributions, benefits or other aspects of the
operation of the Plan shall be made in writing to a person designated by the
Administrator from time to time for such purpose. If the designated person
receiving a claim believes, following consultation with the Chairman of the
Committee, that the claim should be denied, he or she shall notify the
Participant in writing of the denial of the claim within ninety (90) days after
his or her receipt thereof. This period may be extended an additional ninety
(90) days in special circumstances and, in such event, the Participant shall be
notified in writing of the extension, the special circumstances requiring the
extension of time and the date by which the Administrator expects to make a
determination with respect to the claim. If the extension is required due to the
Participant’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent until the date on which the Participant responds to the
Plan’s request for information.

 

If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Participant will be provided with a
written notice setting forth (a) the specific reason or reasons for the denial
making reference to the pertinent provisions of the Plan or of Plan documents on
which the denial is based, (b) a description of any additional material or
information necessary to perfect or evaluate the claim, and explain why such
material or information, if any, is necessary, and (c) inform the Participant of
his or her right to request review of the decision. The notice shall also
provide an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure, as well as a statement of the Participant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review. If a Participant is not notified (of the denial
or an extension) within ninety (90) days from the date the Participant notifies
the Plan’s administrator, the Participant may request a review of the
application as if the claim had been denied.

 

A Participant may appeal the denial of a claim by submitting a written request
for review to the Administrator within sixty (60) days after written
notification of denial is received. Receipt of such denial shall be deemed to
have occurred if the notice of denial is sent via first class mail to the
Participant’s last shown address on the books of the Company. Such period may be
extended by the Administrator for good cause shown. The claim will then be
reviewed by the Administrator. In connection with this appeal, the Participant
(or his or her duly authorized representative) may (i) be provided, upon written
request and free of charge, with reasonable access to (and copies of) all
documents, records, and other information relevant to the claim, and (ii) submit
to the Administrator written comments, documents, records, and other information
related to the claim. If the Administrator deems it appropriate, it may hold a
hearing as to a claim. If a hearing is held, the Participant shall be entitled
to be represented by counsel.

 



23

 

 

The review by the Administrator will take into account all comments, documents,
records, and other information the Participant submits relating to the claim.
The Administrator will make a final written decision on a claim review, in most
cases within sixty (60) days after receipt of a request for a review. In some
cases, the claim may take more time to review, and an additional processing
period of up to sixty (60) days may be required. If that happens, the
Participant will receive a written notice of that fact, which will also indicate
the special circumstances requiring the extension of time and the date by which
the Administrator expects to make a determination with respect to the claim. If
the extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Participant
until the date on which the Participant responds to the Plan’s request for
information.

 

The Administrator’s decision on the claim for review will be communicated to the
Participant in writing. If an adverse benefit determination is made with respect
to the claim, the notice will include: (1) the specific reason(s) for any
adverse benefit determination, with references to the specific Plan provisions
on which the determination is based; (2) a statement that the Participant is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim;
and (3) a statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA. A Participant may not start a lawsuit to obtain
benefits until after he or she has requested a review and a final decision has
been reached on review, or until the appropriate timeframe described above has
elapsed since the Participant filed a request for review and the Participant has
not received a final decision or notice that an extension will be necessary to
reach a final decision. These procedures must be exhausted before a Participant
(or any beneficiary) may bring a legal action seeking payment of benefits. In
addition, no lawsuit may be started more than two years after the date on which
the applicable appeal was denied. If there is no decision on appeal, no lawsuit
may be started more than two years after the time when the Administrator should
have decided the appeal.

 



24

 

 

 

EXHIBIT A-1

 

Participation Letter

[TIER I PARTICIPANTS AND TIER II PARTICIPANTS]

Dear [__]:

 

We are pleased to inform you that you have been selected as a [Tier I
Participant][Tier II Participant] under the 2U, Inc. Severance Pay and Change in
Control Plan (the “Plan”). Under the terms of the Plan, following your timely
execution and return of this Participation Letter (including the Employee
Intellectual Property, Non-Competition, and Non-Solicitation Agreement attached
hereto as Exhibit A (the “Restrictive Covenant Agreement”)), you will be
eligible to receive Plan Benefits upon incurring a Qualifying Termination.

 

Some details of your participation in the Plan are set forth in this letter, but
other important terms and conditions are described in the Plan. We encourage you
to carefully review the Plan and the Restrictive Covenant Agreement, copies of
which are included with this letter. Capitalized words in this letter which are
not defined herein are defined in the Plan. In the event of any conflict between
the provisions of this letter and the provisions of the Plan, the terms of the
Plan will control. This letter constitutes the Participation Letter called for
in the Plan.

 

The amount of your Plan Benefits will depend on whether you incur a Qualifying
Standard Termination, which is a termination of your employment by the Company
without Cause or by you for Good Reason, or a Qualifying CIC Termination, which
is a termination of your employment that occurs during the Change in Control
Period that is a termination by the Company without Cause or by you for Good
Reason. If your employment is terminated by the Company for Cause or on account
of your death or Disability, you will not be entitled to any Plan Benefits. You
will also not be entitled to any Plan Benefits if you terminate your employment
with the Company for any reason other than for Good Reason.

 

You will become eligible to receive your Plan Benefits following a Qualifying
Termination, provided that you satisfy the terms and conditions set forth in the
Plan, including, without limitation, that you timely execute, deliver and not
revoke a general release of claims in favor of the Company, its Affiliates and
other related persons, in the form attached to the Plan as Exhibit B, and you
comply with the restrictive covenants contained in Section 2.9 of the Plan, the
Restrictive Covenant Agreement and in any written employment agreement, offer
letter, restrictive covenant agreement, equity award agreement or any other
agreement between the Company and you.

 

Upon becoming a Participant in the Plan, for purposes of any outstanding awards
you hold under any equity-based or other long-term performance incentive
compensation plan or program of the Company, the definitions of “Cause” and
“Good Reason” as provided in the Plan will be treated as if set forth in a
written agreement between you and the Company for purposes of any outstanding
awards under such plan or program (to the extent applicable). By your signature
below, you acknowledge and consent to the foregoing amendment of your
outstanding equity-based or other long-term performance incentive compensation
awards and any written agreements in respect thereof.

 



 

 

 

As a prerequisite to becoming a Participant, you must acknowledge your receipt
of this letter, the Plan and the Restrictive Covenant Agreement and your
agreement to be bound by the terms and conditions of this letter, the Plan and
the Restrictive Covenant Agreement by signing the enclosed copy of this letter
and the Restrictive Covenant Agreement and returning each to my attention within
fourteen (14) calendar days of receipt of this letter.

 

Should you have any questions about the Plan, the payments and your obligations
with respect to them, call me at [Insert Telephone #].

 

  Very truly yours,           By:   Title:    

 



My signature constitutes an acknowledgement that I have received and reviewed
this letter and the 2U, Inc. Severance Pay and Change in Control Plan. By
acknowledging this letter, I am agreeing to be subject to the terms and
conditions of the Plan as a Participant thereunder.

 

Signed by:             Date:
                                                                                          
  Printed Name:

 



2

 

 

Exhibit A

 

EMPLOYEE INTELLECTUAL PROPERTY, NON-COMPETITION, AND
NON-SOLICITATION AGREEMENT

 

This Employee Intellectual Property, Non-Competition, and Non-Solicitation
Agreement (“Agreement”) is made as of ________________ (“Effective Date”) by and
between 2U, Inc., a Delaware corporation (“2U”), and ________________
(“Employee”).

 

RECITAL

 

2U is engaged in a highly competitive Business (as defined below). Employee’s
role and relationship with 2U involves a position of trust and confidence in
which Employee will have access to Confidential Information (as defined below),
and Employee’s activities will directly or indirectly support 2U’s business,
research and development efforts, relationships with Customers (defined below),
and goodwill, all of which are the result of significant investments by 2U and
are valuable interests, which, if used or diverted to benefit a Competitor (as
defined below), would cause irreparable harm. To protect these and other
valuable investments and for good and valuable consideration, including, without
limitation, Employee’s employment or continued employment with 2U (including
through any promotion) and the payments and benefits set forth in the 2U, Inc.
Severance Pay and Change in Control Plan (the “Plan”), specialized training
and/or education provided by or paid for by 2U, access and/or contributions to
Confidential Information (as defined below), and/or direct or indirect access to
and/or support of 2U’s goodwill and relationships with Customers (defined
below), Employee agrees to the obligations set forth below;

 

NOW, THEREFORE, incorporating the above recital as though set forth below,
intending to be legally bound hereby, and in exchange for good and valuable
consideration, the parties agree as follows:

 

1.                  Engagement. To the extent that the terms of 2U’s employment
of Employee are set forth in any separate employment agreement(s), this
Agreement is hereby deemed incorporated therein. The restrictions set forth in
this Agreement are intended to apply separate and independent from any other
restrictions applicable to Employee in any other agreement between 2U and
Employee, including any Other Restrictive Covenants (as defined in the Plan),
provided, however, that any action or omission by Employee that is expressly
permitted herein shall not constitute a breach of any such other restrictions
(including any Other Restrictive Covenants) and any action or omission by
Employee that is expressly permitted in any such other restrictions (including
any Other Restrictive Covenants) shall not constitute a breach of this
Agreement.

 

2.                  Definitions.

 

(a)               “2U” shall mean 2U, its designees, successors and assigns and,
in such capacities, its officers, directors, employees and/or agents.

 

(b)               “Business” shall mean all products, technologies, and services
in or for the digital education and online program management industries that 2U
is now or at any point in time during Employee’s employment with 2U engaged in
or developing.

 



 

 

 

(c)               “Competitor” shall mean any person or entity involved in any
business that competes, or is intended to compete, with the Business.

 

(d)               “Confidential Information” shall mean any and all information,
data, or knowledge that is confidential or proprietary, treated as confidential
or proprietary by 2U or is not generally known by non-2U personnel, including
but not limited to:

 

(1)               any and all information, data or knowledge disclosed by 2U to
Employee or learned by Employee about 2U in connection with Employee’s
employment with 2U;

 

(2)               any and all information, data or knowledge created or
developed (in whole or in part) by Employee on behalf of, or in the course of
Employee’s employment with, 2U;

 

(3)               Customer lists, student lists for 2U’s university partners,
prospective Customer lists, and prospective student lists for 2U’s University
partners;

 

(4)               actual or prospective student personal information collected
by 2U and/or by any Customer;

 

(5)               any and all technical data, trade secrets or know how, patents
in development, patent applications, processes, formulas, technology, designs,
drawings, hardware configuration, software, data compilations, trademarks in
development, original works of authorship, business and industry research,
business plans, product plans, customer lists and customers, competitive
advantages, legal and personnel practices, marketing, finances or other business
information, and financial data, whether or not patentable or registrable under
copyright or similar laws techniques, that were developed by 2U, by 2U
employees, or otherwise for or on 2U’s behalf; and

 

(6)               any information which 2U obtains from any third party
(including but not limited to any Customer) that Employee knows or should know
constitutes such third party’s confidential information.

 

Information, data or knowledge shall be considered “Confidential Information”
regardless of whether it is written or oral, and if written, regardless of how
it was produced or reproduced or whether or not marked or specifically
designated as confidential or proprietary. “Confidential Information” shall not
include any of the foregoing items which have become publicly known and made
generally available through no wrongful act of the Employee or of others who
were under confidentiality obligations as to the item or items involved.

 

(e)               “Customer” shall mean any educational institution (including
any person or entity affiliated with any educational institution in a role
related to digital education and/or online program management products,
technologies, and services) (1) that Employee contacted, solicited business
from, promoted or marketed products or services to, rendered any service to, was
assigned to, had management responsibilities for, or received commissions,
bonuses or incentives, or any other compensation on at any point in time during
the last eighteen (18) months of Employee’s employment with 2U; and/or (2) that
was the subject of Confidential Information to which Employee had access during
Employee’ s employment with 2U.

 



4

 

 

(f)                “Inventions” shall mean developments, concepts, improvements,
designs, discoveries, ideas, whether or not patentable or registrable under
copyright or similar laws, which Employee solely or jointly conceives or
develops or reduces to practice, or causes to be conceived or developed or
reduced to practice, during the period of Employee’s employment with 2U.

 

(g)               “Restricted Period” shall mean [twenty-four (24) months]1
[eighteen (18) months]2 following the termination of Employee’s employment with
2U for any reason (voluntary or involuntary).

 

3.                  Confidentiality Obligation. During and after Employee’s
employment with 2U, Employee shall hold all Confidential Information in the
strictest confidence and shall not use or disclose any Confidential Information,
or provide any third party with access to any Confidential Information, except
as required in the course of Employee’s job responsibilities for 2U, unless (a)
specifically authorized in writing by 2U; (b) as permitted by law where the
disclosure is made (1) in confidence to a government official or to an attorney,
either directly or indirectly, solely for the purpose of reporting or
investigating a suspected violation of law; (2) in a complaint or other document
filed in a lawsuit or other proceeding, so long as any such filing is made under
seal; or (3) in a lawsuit or proceeding against an employer for retaliation
based on the reporting of a suspected violation of law and/or to an attorney in
any such lawsuit so long as any document containing the information is filed
under seal and the information is not otherwise disclosed, except pursuant to
court order; or (c) such disclosure is to Employee’s accountants, attorneys
and/or spouse, provided that they also agree to maintain the confidentiality of
such Confidential Information.

 

4.                  Intellectual Property and Work for Hire.

 

(a)               Intellectual Property Retained and Licensed. Employee has
attached hereto, as Annex A, a list describing all Inventions, original works of
authorship (including any and all computer code), developments, improvements,
and trade secrets which were made by Employee prior to the date hereof
(collectively referred to as “Prior Intellectual Property”), which belong to
Employee or in which Employee has an interest, which relate to 2U’s proposed
business, products, programs or research and development, and which Employee
does not assign to 2U hereunder. If no such list is attached, Employee
represents that there is no such Prior Intellectual Property. If Employee
incorporates any Prior Intellectual Property into a 2U product, process, method
or service, Employee hereby grants to 2U and 2U shall have a nonexclusive,
royalty-free, irrevocable, perpetual and worldwide license to make, have made,
modify, use and sell such Prior Intellectual Property as part of or in
connection with such product, process, method or service.

 

(b)               Assignment of Inventions. Employee will promptly make full
written disclosure of all Inventions to 2U. Employee will hold in trust for the
sole right and benefit of 2U, and hereby assigns to 2U (and its successors and
assigns), all of Employee’s right, title, and interest in and to any and all
Inventions, except as provided in Section 4(f) below. Employee understands and
agrees that the decision whether or not to commercialize or market any Invention
developed by Employee solely or jointly with others is within 2U’s sole
discretion and for 2U’s sole benefit. Employee also agrees that no royalty will
be due to Employee as a result of 2U’s efforts to commercialize or market any
such Invention. Employee waives and quitclaims to 2U any and all claims of any
nature whatsoever that Employee now has or hereafter may have for infringement
of any patent application, patent, or other intellectual property right relating
to any Inventions.

 



 



1 For Tier I Participants only.

2 For Tier II Participants only.

 





5

 

 

(c)               Work For Hire. Employee further acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others
within the scope of and during the period of Employee’s employment with 2U) and
which are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act. To the extent that any such writings
or works of authorship by Employee are not, by operation of law or otherwise,
deemed works made for hire, Employee hereby irrevocably assigns to 2U the
ownership of, and all rights (including but not limited to copyright) in, such
items, and 2U shall have the right to obtain and hold in its own name all rights
of copyrights, copyright registrations and similar protections that may be
available with respect to any such writings or works.

 

(d)               Maintenance of Records. Employee agrees to keep and maintain
adequate and current written records of all Inventions made by Employee (solely
or jointly with others) during the term of Employee’s employment with 2U,
including, as applicable, notes, sketches, drawings, and any other format that
may be specified by 2U. Employee shall provide such records to 2U as requested
by 2U, and such records shall remain the sole property of 2U at all times.

 

(e)               Patent and Copyright Registrations. Employee and Employee’s
executors, administrators, and legal representatives will be reasonably
available to assist 2U, at 2U’s expense, in every proper way to secure 2U’s
rights in the Inventions and any copyrights, patents, or other intellectual
property rights relating thereto in any and all countries. Employee agrees to
disclose to 2U all pertinent information and with respect to the Inventions.
Employee and Employee’s executors, administrators, and legal representatives
will execute all applications, specifications, oaths, assignments and all other
instruments which 2U shall deem reasonably necessary in order to apply for and
obtain such rights and in order to assign and convey to 2U the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, or other intellectual property rights relating thereto. The
foregoing obligations shall continue after the termination, expiration or
completion of Employee’s employment with 2U for any reason. If 2U is unable
because of Employee’s mental or physical incapacity or for any other reason to
secure Employee’s signature to pursue any application for any United States or
foreign patents or copyright or trademark registrations covering Inventions or
original works of authorship assigned to 2U as above, then Employee hereby
irrevocably designates and appoints 2U as Employee’s agent and attorney in fact,
to act for and in Employee’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patent or copyright or trademark registrations
thereon with the same legal force and effect as if executed by Employee.

 

(f)                Exception to Assignments. Employee understands that the
provision of this Agreement requiring assignment of Inventions to 2U does not
apply to Inventions that the Employee developed or develops entirely on the
Employee’s own time without using 2U’s equipment, supplies, facility or
confidential or trade secret information unless those same Inventions relate to
2U’s business or actual or demonstrably anticipated research or development, or
result from any work performed by the Employee for 2U.

 



6

 

 

5.                  Competition and Future Employment.

 

(a)               Non-Competition During and After Employment. Given Employee’s
access and contributions to Confidential Information, the specialized training
or education provided by or paid for by 2U, and/or Employee’s direct or indirect
access to and/or support of 2U’s goodwill and Customer relationships, during
Employee’s employment with 2U and during the Restricted Period, Employee shall
not, directly or indirectly (on Employee’s own or in combination or association
with others, and whether for Employee’s own benefit or for the benefit of other
persons or entities), perform, or assist others to perform, work involving the
Business for a Competitor, in a capacity similar to that performed for the
Company in the twenty-four (24) months prior to Participant’s termination or
involving Business about which Participant obtained Confidential Information
during Participant’s employment with the Company. Notwithstanding the foregoing,
this Section 5(a) does not prohibit Employee from providing services to any
entity that (i) is comprised of multiple, independently managed subsidiaries or
divisions, and (ii) in the prior fiscal year of such entity (measured at the
commencement of Employee’s employment or other service with that entity) derived
less than 15% of its total revenue from the Business (an “Approved
Conglomerate”) or any subsidiary, business unit or division of any Approved
Conglomerate, so long as Employee does not provide direct services, advice or
support to a subsidiary, business unit or division of such Approved Conglomerate
engaged in the Business and is not in any other way materially involved in the
Approved Conglomerate’s Business operations.

 

(b)               Notification of Future Employment. In connection with the
termination of Employee’s employment with 2U and during the Restricted Period,
Employee shall provide 2U with at least fourteen (14) calendar days’ prior
written notice of any new employment with a Competitor to allow 2U a reasonable
opportunity to seek to obtain written assurances from Employee and Employee’s
new employer satisfactory to 2U that Employee will not be rendering services
which conflict with Employee’s obligations in Section 5(a) of this Agreement. If
Employee initiates the termination for any reason, there shall be, at 2U’s sole
option, a period of at least fourteen (14) calendar days after Employee gives
written notice pursuant to this Section before the termination becomes
effective, during which time Employee will provide such transitional services as
2U may reasonably request, and 2U will continue Employee’s pay so long as
Employee satisfactorily provides such services.

 

6.                  Non-Interference and Non-Solicitation of Customers. During
Employee’s employment with 2U and during the Restricted Period, Employee shall
not, directly or indirectly (on Employee’s own or in combination or association
with others, and whether for Employee’s own benefit or for the benefit of other
persons or entities), contact, call upon, solicit Business from, and/or divert
or interfere with, or attempt to divert or interfere with, 2U’s business or
relationship with any Customer; provided, however, that this Section 6 does not
prohibit Employee’s general marketing and advertising not specifically targeted
at any Customer.

 

7.                  Non-Interference and Non-Solicitation of Employees. During
Employee’s employment and during the Restricted Period, Employee shall not,
directly or indirectly (on Employee’s own or in combination or association with
others, and whether for Employee’s own benefit or for the benefit of other
persons or entities), (a) solicit, encourage, entice, or induce, or attempt to
solicit, encourage, entice, or induce any individual who is then or was, during
the prior twelve (12) months, employed by 2U, to terminate his, her, or its
employment with 2U for any reason; or (b) offer employment to, hire, or cause to
be hired by any entity or person other than 2U any such individual, other than
any such individual who (1) is not then, and was not during the last six (6)
months, employed by 2U; and (2) comes to or approaches Employee and/or his/her
future employer without Employee’s direct or indirect solicitation, involvement,
or action; provided, however, that this Section 7 shall not be violated by (A)
Employee’s good faith performance of his duties to 2U or (B) general recruiting
and job postings not specifically targeted at any such employee of 2U.

 



7

 

 

8.                  Non-Disparagement. During Employee’s employment and
perpetually thereafter, Employee shall not disparage or encourage or induce
others to disparage 2U or its shareholders, partners, directors, board of
managers, officers, agents, employees, parent companies, affiliates,
subsidiaries, predecessors, successors, assigns, heirs, executors,
administrators, attorneys, insurers and reinsurers and anyone else acting on
2U’s behalf. Nothing in this Section 8 is intended to or shall (a) prevent
truthful testimony in response to a valid subpoena, court order, regulatory
request, or other judicial, administrative, or legal process, or otherwise as
required by law or (b) operate or be interpreted to limit or constrain actions
or inactions reasonably necessary or appropriate to satisfy reporting
obligations under the rules and regulations of the U.S. Securities and Exchange
Commission or other applicable laws.

 

9.                  Returning Company Documents. Employee agrees that,
immediately upon the termination of Employee’s employment with 2U for any reason
(voluntary or involuntary), Employee will deliver to 2U (and will not keep in
Employee’s possession (including in any physical, electronic, or online/cloud
files), recreate or deliver to anyone else) any and all 2U devices, Confidential
Information, and any other 2U property, including, but not limited to, records,
data, notes, reports, proposals, lists (specifically including, but not limited
to, 2U Customer lists and student lists), correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed or obtained by
Employee during Employee’s employment with 2U or otherwise belonging to 2U, its
successors, subsidiaries, parent or assigns, including, without limitation,
those records maintained pursuant to Section 4(d) of this Agreement; provided,
however, that notwithstanding anything in the foregoing to the contrary,
Employee shall be permitted to retain, as his own property, Employee’s
individual personal documents (such as tax, payroll and employee benefit
records) and his personal address book and/or rolodex to the extent each
contains (a) only contact information and (b) no Confidential Information.

 

10.              Representations. Employee agrees to execute any proper oath or
verify any proper document required to carry out the terms of this Agreement.
Employee represents that Employee’s performance of and under all the terms of
this Agreement will not breach any other agreement to keep in confidence
proprietary information acquired by Employee in confidence or in trust prior to
Employee’s engagement with 2U. Employee has not entered into, and Employee
agrees not to enter into, any oral or written agreement in conflict herewith.

 

11.              Voluntary Nature of Agreement. EMPLOYEE ACKNOWLEDGES AND AGREES
THAT EMPLOYEE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY 2U OR ANYONE ELSE. EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES
THAT EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT AND THAT EMPLOYEE HAS ASKED ANY
QUESTIONS NEEDED TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF
THIS AGREEMENT AND FULLY UNDERSTAND IT. FINALLY, EMPLOYEE AGREES THAT EMPLOYEE
HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF EMPLOYEE’S
CHOICE BEFORE SIGNING THIS AGREEMENT.

 



8

 

 

12.              General Provisions.

 

(a)               Governing Law. This Agreement, and any claim or dispute
(whether in contract, tort or otherwise) arising out of or related to this
Agreement or the transactions contemplated hereby, will be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its conflict of law provisions.

 

(b)               Venue and Consent to Jurisdiction. Any action, suit, or
proceeding brought by Employee arising out of, connected with, or related to the
subject matter of this Agreement shall be brought exclusively in a state or
federal court of Delaware with subject matter jurisdiction. Any action, suit, or
proceeding brought by 2U arising out of, connected with, or related to the
subject matter of this Agreement may be brought in a state or federal court of
Delaware with subject matter jurisdiction. Employee consents to personal
jurisdiction and venue in the state and federal courts of Delaware in any
action, suit, or proceeding arising out of, connected with, or related to the
subject matter of this Agreement, waives any objection to venue in those courts,
and consents to service of process by United States mail or express courier
service in any such action, suit, or proceeding. Employee irrevocably and
unconditionally waives the right to a trial by jury in any action, suit, or
proceeding arising out of, connected with, or related to the subject matter of
this Agreement or the actions of the parties in the negotiation, administration,
performance, or enforcement of this Agreement.

 

(c)               Entire Agreement. This Agreement sets forth the entire
agreement and understanding between 2U and Employee relating to the subject
matter herein and supersedes all prior discussions between Employee and 2U. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the party to
be charged. Any subsequent change or changes in Employee’s duties, obligations
or compensation will not affect the validity or scope of this Agreement.

 

(d)               Severability. If one or more of the provisions in this
Agreement are deemed void by law, then the remaining provisions will continue in
full force and effect.

 

(e)               Successors, Assigns, and Third-Party Beneficiaries. 2U may
transfer, convey, or assign this Agreement and any rights or obligations, in
whole or in part, to any existing or future affiliate of 2U or to any acquirer
or successor by merger, sales of assets, sale of stock, or any other form of
acquisition or transaction pertaining to all or part of the business of 2U, and
Employee consents to such transfers, conveyances, or assignments. This Agreement
shall inure to the benefit of and may be enforced by 2U and any of its existing
or future affiliates, including their successors and assigns, and shall be
binding upon Employee, Employee’s heirs, executors, administrators, successors,
assigns, and other legal representatives, and other successors in interest. This
Agreement is personal to Employee’s employment with 2U and may not be assigned
by Employee for any reason.

 



9

 



 

13.              Specific Relief. The Parties agree that the restrictions
outlined in Sections 3, 4, 5, 6, 7, 8 and 9 are reasonable and necessary
protections of the immediate interests of 2U and that 2U would not have entered
into this Agreement, or provided the consideration herein, without Employee’s
agreement thereto. Employee agrees and acknowledges that Employee’s breach of
any of the restrictions outlined in Sections 3, 4, 5, 6, 7, 8, and 9 will cause
irreparable harm to 2U and that damages arising out of any such breach may be
difficult to determine. Employee therefore agrees and acknowledges that, in
addition to all other rights and remedies 2U may have at law and/or in equity,
2U shall be entitled to specific performance and temporary and/or permanent
injunctive relief restraining the breach and/or further breach of this Agreement
by Employee, by Employee’s new Employer, and by any others acting in concert
with Employee without the necessity of 2U’s proving actual damages or posting a
bond. Employee agrees that if Employee breaches any restriction in Sections 5,
6, or 7 of this Agreement, then the restricted periods in those Sections shall
all be extended automatically, and courts shall have the power to enforce the
post-employment restricted periods in those Sections from the date of the last
breach up to a maximum of twenty-four (24) months from the date Employee’s
employment with 2U terminates. Should any provision in Sections 3, 4, 5, 6, 7,
8, or 9 or any portion thereof, be invalidated or not enforced under applicable
law, this shall not affect the validity or enforceability of the remaining
portions of any such provision or any other provision in this Agreement and
shall not affect the enforcement of this Agreement in any other jurisdiction.
Employee further agrees that, to the extent any provision in Sections 3, 4, 5,
6, 7, 8, or 9 or any portion thereof, is unenforceable because it is deemed by a
court to be overbroad, the provision shall be reformed and revised to the extent
necessary to protect the applicable legitimate business interests of 2U, or
otherwise applied and enforced in a more limited manner to the fullest extent
permissible under applicable law.

 

14.              Survival. The provisions of this Agreement shall survive the
termination of Employee’s employment, regardless of the reason for termination.

 

15.              California Employees.

 

(a)               To the extent applicable, Sections 12(a) and 12(b) shall not
apply with respect to any controversy or claim arising in California, provided
that (i) Employee primarily resided and worked in California (1) during and in
connection with Employee’s employment with 2U and (2) at the time Employee
entered into this Agreement; and (ii) Employee was not individually represented
by counsel in negotiating the terms of this Agreement.

 

(b)               To the extent applicable, in any controversy arising in
California, the post-employment obligations in Sections 5 and 6 and the no-hire
obligation in Section 7 shall not apply with respect to services Employee
renders in California after termination of employment that do not involve
Employee’s use or disclosure of Confidential Information, provided in each
instance that (i) Employee primarily resided and worked in California (1) during
and in connection with the Employee’s employment with 2U and (2) at the time
Employee entered into this Agreement; and (ii) Employee was not individually
represented by legal counsel in negotiating the terms of this Agreement.

 



10 

 

 

16.              Massachusetts Employees.

 

(a)               If Employee is a resident of the Commonwealth of Massachusetts
and has been employed with 2U in the Commonwealth of Massachusetts at the time
Employee’s employment with 2U terminates and for the thirty (30) calendar days
immediately preceding that termination, then (1) this Agreement shall be
governed by and interpreted according to the laws of the Commonwealth of
Massachusetts, without regard to its conflict of law rules; and (2) any action
relating to or arising out of this Agreement shall be brought either in the
county of Massachusetts wherein Employee resides or in the superior court or the
business litigation session of the superior court of Suffolk County,
Massachusetts, or, if subject matter jurisdiction exists, in the United States
District Court for the District of Massachusetts, and Employee consents to
personal jurisdiction and venue in such courts and to service of process by
United States mail or express courier service in any such action.

 

(b)               To the extent Employee is described in Section 16(a), Employee
shall be subject to Section 5 as modified per the terms of this Section 16(b).
The restrictions contained in Section 5 shall apply to the shorter of (i) the
Restricted Period or (ii) the twelve (12) month period following Employee’s
termination of employment with 2U (such applicable period, the “Non-Competition
Period”). Notwithstanding the foregoing, if Employee breaches a fiduciary duty
to 2U or unlawfully takes, physically or electronically, property belonging to
2U, 2U reserves the right to extend the Non-Competition Period by an additional
twelve (12) months. It is mutually agreed upon by Employee and 2U that the
rights and benefits conferred under the Plan shall serve as consideration for
Employee’s compliance with this provision (in lieu of garden leave), and that
Employee would not receive these benefits but-for Employee’s agreement to these
restrictions on competition. Employee acknowledges that Employee has the right
to consult with counsel prior to executing this Agreement.

 

EMPLOYEE HAS A RIGHT TO CONSULT, AND IS ADVISED TO CONSULT, WITH COUNSEL PRIOR
TO SIGNING THIS AGREEMENT. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD AT LEAST
FOURTEEN (14) CALENDAR DAYS TO REVIEW ITS TERMS. EMPLOYEE FURTHER ACKNOWLEDGES
HAVING READ THIS AGREEMENT AND HAVING EXECUTED THIS AGREEMENT, AND EMPLOYEE
AGREES TO THE TERMS ABOVE AND ACKNOWLEDGES THAT EMPLOYEE INTENDS TO BE LEGALLY
BOUND BY THIS AGREEMENT.

 

[Remainder of page intentionally left blank]

 



11 

 

 

AGREED AND ACCEPTED:

 



 

 2U, Inc.    By:     Name:

 

Title:

 

Address:     Date:

 

 Employee    By:

 

Name:

 

Address:     Date:

 



 

 

ANNEX A

 

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

 

Date

 

 

Identifying Number or Brief
Description

 

1.         2.         3.        

 

I agree that my inventions or improvements are listed or I have none. ¨

 

Additional Sheets Attached ¨

 

Signature of Employee:  

 

Print Name of Employee:  

 

Date:    

 





 



 

EXHIBIT A-2

 

Participation Letter

[TIER III PARTICIPANTS]

 

Dear [__]:

 

We are pleased to inform you that you have been selected as a Tier III
Participant under the 2U, Inc. Severance Pay and Change in Control Plan (the
“Plan”). Under the terms of the Plan, following your timely execution and return
of this Participation Letter, you will be eligible to receive Plan Benefits upon
incurring a Qualifying Termination.

 

Some details of your participation in the Plan are set forth in this letter, but
other important terms and conditions are described in the Plan. We encourage you
to carefully review the Plan, a copy of which is included with this letter.
Capitalized words in this letter which are not defined herein are defined in the
Plan. In the event of any conflict between the provisions of this letter and the
provisions of the Plan, the terms of the Plan will control. This letter
constitutes the Participation Letter called for in the Plan.

 

The amount of your Plan Benefits will depend on whether you incur a Qualifying
Standard Termination, which is a termination of your employment by the Company
without Cause, or a Qualifying CIC Termination, which is a termination of your
employment that occurs during the Change in Control Period that is a termination
by the Company without Cause or by you for Good Reason. If your employment is
terminated by the Company for Cause or on account of your death or Disability,
you will not be entitled to any Plan Benefits. You will also not be entitled to
any Plan Benefits if you terminate your employment with the Company for any
reason, unless such termination is a termination by you for Good Reason during
the Change in Control Period.

 

You will become eligible to receive your Plan Benefits following a Qualifying
Termination, provided that you satisfy the terms and conditions set forth in the
Plan, including, without limitation, that you timely execute, deliver and not
revoke a general release of claims in favor of the Company, its Affiliates and
other related persons, in the form attached to the Plan as Exhibit B, and you
comply with the restrictive covenants contained in Section 2.9 of the Plan, and
in any written employment agreement, offer letter, restrictive covenant
agreement, equity award agreement or any other agreement between the Company and
you.

 

Upon becoming a Participant in the Plan, for purposes of any outstanding awards
you hold under any equity-based or other long-term performance incentive
compensation plan or program of the Company, the definitions of “Cause” and
“Good Reason” as provided in the Plan will be treated as if set forth in a
written agreement between you and the Company for purposes of any outstanding
awards under such plan or program (to the extent applicable, and as set forth in
the Plan). By your signature below, you acknowledge and consent to the foregoing
amendment of your outstanding equity-based or other long-term performance
incentive compensation awards and any written agreements in respect thereof.

 



 

 

 

As a prerequisite to becoming a Participant, you must acknowledge your receipt
of this letter and the Plan and your agreement to be bound by the terms and
conditions of this letter and the Plan by signing the enclosed copy of this
letter and returning it to my attention within fourteen (14) calendar days of
receipt of this letter.

 

Should you have any questions about the Plan, the payments and your obligations
with respect to them, call me at [Insert Telephone #].

 

Very truly yours,

 

      By:   Title:

 

My signature constitutes an acknowledgement that I have received and reviewed
this letter and the 2U, Inc. Severance Pay and Change in Control Plan. By
acknowledging this letter, I am agreeing to be subject to the terms and
conditions of the Plan as a Participant thereunder.

 

Signed by:             Date:
                                                                                          
  Printed Name:

 



2

 

 

EXHIBIT B

 

GENERAL RELEASE OF CLAIMS

 

_____________________ (“Employee”), as of the date set forth below, hereby
enters into this GENERAL RELEASE OF CLAIMS (this “Release”) with and for the
benefit of 2U, Inc. (the “Company”);

 

WHEREAS, Employee participates in the 2U, Inc. Severance Pay and Change in
Control Plan (the “Plan”);

 

WHEREAS, Employee’s employment with the Company terminated on [__], and,
pursuant to the terms of the Plan, the circumstances of such termination entitle
Employee to Plan Benefits (as defined in the Plan) under [Section 2.2][Section
2.3] of the Plan; and

 

WHEREAS, the effectiveness of this Release is a condition precedent to
Employee’s receiving the Plan Benefits pursuant to the Plan.

 

NOW, THEREFORE, Employee agrees as follows:

 

1.                  Release. Employee, on behalf of him/herself and his/her
heirs, executors, administrators, successors and assigns (collectively, the
“Releasors”), hereby irrevocably and unconditionally releases the Company, its
shareholders, partners, directors, board of managers, officers, agents,
employees, parent companies, affiliates, subsidiaries, predecessors and
successors, assigns, heirs, executors, administrators, attorneys, insurers and
reinsurers, and anyone acting on its behalf (collectively, the “Company
Releasees”) of and from any and all actions, causes of action, claims,
compensation, costs, demands, damages, debts, expenses, injuries, liabilities,
and losses of whatsoever nature, known or unknown (collectively, the “Claims”)
which the Releasors ever had, now have or hereafter can, will or may have
(either directly, indirectly, derivatively or in any other representative
capacity) by reason of any matter, fact or cause whatsoever against the Company
Releasees from the beginning of time through the date upon which Employee signs
this Release, including, but not limited to, any Claims arising out of or
relating to Employee’s employment with the Company and/or the termination of
Employee’s employment with the Company, including, but not limited to, the
following (all statutory references include any amendments thereto): the Age
Discrimination in Employment Act of 1967 (if applicable); the Older Workers
Benefit Protection Act; 42 U.S.C. § 1981 (if applicable); the Federal Civil
Rights Acts of 1866, 1870, 1871, 1964, 1972, 1988, and 1991; Title VII of the
Civil Rights Act of 1964; the National Labor Relations Act; the Labor Management
Relations Act, 1947; the Equal Pay Act of 1963; the Rehabilitation Act of 1973;
the Consolidated Omnibus Budget Reconciliation Act of 1985; the Americans With
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Employee
Retirement Income Security Act; Executive Order 11246; and any other applicable
federal, state, or local laws. For employees working and/or residing in the
District of Columbia (or who worked and/or resided in the District of Columbia
at any point during their employment with the Company), the release provisions
of this Section 1 expressly includes, but is not limited to, any claim under the
District of Columbia Human Rights Act of 1977, District of Columbia Family and
Medical Leave Act, District of Columbia Accrued Sick and Safe Leave Act,
District of Columbia Safety and Health Act of 1988, District of Columbia
Parental Leave Act, Protecting Pregnant Workers Fairness Act of 2014, the Wage
Payment and Wage Collection Law, Minimum Wage Revision Act, as amended, or the,
Fair Criminal Record Screening Act, the District of Columbia Equal Pay Law, the
District of Columbia Workers’ Compensation Retaliation Law, the District of
Columbia Whistleblower Reinforcement Act, the District of Columbia Smokers’
Rights Law, and the District of Columbia Rights of the Blind and Physically
Disabled, all as amended. For employees working and/or residing in the state of
Maryland (or who worked and/or resided in Maryland at any point during their
employment with the Company), the release provisions of this Section 1 expressly
include, but are not limited to, any claim under the Maryland Fair Employment
Practices Act, Reasonable Accommodations for Disabilities Due to Pregnancy Law,
anti-retaliation provisions of the Maryland workers’ compensation laws, the
anti-discrimination ordinances of Baltimore County (Baltimore Cty., Md., Code §§
29-1-101, et seq.), Baltimore City (Baltimore City, Md., Code art. 4, §§ 3-1, et
seq.), Prince George’s County (Prince George’s Cty., Md., Code, Subtitle 2,
Sections 2-185, et seq.), Howard County (Howard Cty., Md., Code §§ 12.208, et
seq.), and Montgomery County (Montgomery Cty., Md., Code §§ 27-11, et seq.), any
claim under Md. Code Ann., Lab. & Empl. tit. 3 (Equal Pay; Wages and Hours),
including but not limited to Maryland Parental Leave Law, Maryland Equal Pay
Act, Maryland Wage and Hour Law, Maryland Wage Payment and Collection Law, and
any claim relating to Whistleblower protection for state contractor employees.
For employees working and/or residing in the state of California (or who worked
and/or resided in California at any point during their employment with the
Company), the release provisions of this Section 1 expressly include claims for
violations of the California Fair Employment and Housing Act, the California
Family Rights Act, as well as claims for wages, penalties, attorneys’ fees or
any other claim arising under the California Labor Code, California Business and
Professions Code section 17200 et seq., and the applicable California Industrial
Welfare Commission Order. Nothing in this Release shall be deemed to release or
impair any rights under the Plan or any rights that cannot be waived under
applicable law, including as to unemployment compensation or workers’
compensation benefits, or Employee’s right to report possible violations of
federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any
other whistleblower protection provisions of state or federal law or regulation.
Employee represents that Employee has no complaints, charges, or lawsuits
pending against the Company Releasees. Employee understands and agrees that
nothing in this Release is intended to, or shall, interfere with or affect
Employee’s right to participate or cooperate in any federal, state, or local
administrative or government agency (such as the Equal Employment Opportunity
Commission or Securities Exchange Commission) proceeding or investigation or to
file a charge or Claim with such an agency. Employee further covenants and
agrees that, except to the extent prohibited by applicable law, neither Employee
nor Employee’s heirs, executors, administrators, successors, or assigns will be
entitled to any personal recovery or relief in any proceeding of any nature
whatsoever against the Company Releasees arising out of any of the matters
released in this Release.

 



 

 

 

Notwithstanding the foregoing, this Release does not limit Employee’s right to
receive an award for information provided to the SEC. In addition, this Release
does not limit or release Employee’s rights (a) to benefits accrued and vested
prior to the effective date of Employee’s employment termination under any
employee benefit plan, policy or arrangement maintained by the Company, (b) to
the Accrued Amounts (as defined in the Plan), (c) as a shareholder or in respect
of outstanding equity awards pursuant to the applicable equity plan and award
agreement, (d) to indemnification under contract, applicable corporate law, the
by-laws or certificate of incorporation of the Company, any Company benefit
plan, or as an insured under any director’s and officer’s liability insurance
policy, or (e) to payments and benefits under the Plan or to enforce this
Release and rights under the Plan.

 

2.                  California Release of Unknown Claims. Employee understands
that this release extends to all of the aforementioned claims and potential
claims forever and to the fullest extent permissible by law, whether now known
or unknown, suspected or unsuspected, and that this constitutes an essential
term of this Release. Employee expressly waives any right or benefit available
to Employee in any capacity under the provisions of California Civil Code
section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

3.                  Acknowledgement and Older Workers Benefit Protection Act.
The Parties intend for this Release to comply with Section 201 of the Older
Workers Benefit Protection Act of 1990, as applicable. Employee acknowledges and
represents as follows:

 

(a)               Employee has read and understands this Release and all of its
terms, conditions, requirements and obligations.

 

(b)               By executing this Release, Employee does not waive rights or
claims that may arise after the date this Release is executed.

 

(c)               Prior to executing this Release, the Company has advised
Employee in writing to consult with an attorney of Employee’s choosing in
connection with this Release, Employee has had the opportunity to consult with
an attorney of Employee’s choosing in connection with this Release, and Employee
is fully satisfied that Employee understands it completely.

 

(d)               If Employee is, at the time of signing this Release, forty
(40) years of age or older, then Employee has had or has been offered a period
of at least twenty-one (21) calendar days within which to consider this Release
and understands and acknowledges that, at Employee’s sole option, Employee may
(but is not required to) execute this Release prior to the expiration of this
twenty-one (21) day period.

 

(e)               If Employee is, at the time of signing this Release, forty
(40) years of age or older, then Employee will have seven (7) calendar days from
the date on which Employee signs this Release to revoke Employee’s consent to
the terms of this Release. Such revocation must be in writing and must be
addressed and sent via facsimile or electronic mail as follows: [__], and notice
of such revocation must be received by 2U within the seven (7) calendar days
referenced above. Provided that Employee does not revoke this Release within the
seven (7) calendar days referenced above, this Release shall become effective on
the eighth (8th) calendar day after the date on which Employee signs this
Release.

 



2 

 

 

4.                  Acknowledgement. Employee acknowledges and agrees that
Employee remains subject to the restrictive covenants contained in (a) the Plan,
(b) any outstanding equity awards of the Company held by Employee, (c) any
employment agreement between Employee and the Company and (d) any intellectual
property, non-competition or other restrictive covenant agreement between
Employee and the Company (collectively, the “Restrictive Covenants”) and that
Employee has complied with such Restrictive Covenants and will continue to do so
following the date hereof, to the extent required by such Restrictive Covenants.

 

5.                  Representations. Employee represents and agrees that:
Employee has disclosed to the Company any information Employee has which
Employee believes concerns any fraudulent or unlawful conduct involving the
Company or any Company Releasee, or any conduct that violates the Company’s
policies; Employee has not formally or informally raised or asserted any claims
of sexual harassment or sexual abuse against the Company or any Company
Releasee, and represents and acknowledges that Employee has no such claims;
Employee is receiving valuable consideration in exchange for executing this
Release, and agrees that Employee will not argue that the Release, in whole or
in part, is not supported by sufficient consideration; and Employee has no known
work-related injuries, illnesses, or occupational diseases arising out of or
related to Employee’s employment with the Company.

 

6.                  Pursuit of Released Claims. Employee represents that
Employee has brought no lawsuits, claims, or actions pending in Employee’s name
or on behalf of any other person or entity, against the Company or any other
Company Releasee. Employee also agrees and covenants not to bring any claims
suit, action, arbitration, or complaint on Employee’s own behalf or on behalf of
any other person or entity against the Company or any other Company Releasee,
and not to assist in any such action in any court or private proceeding with
regard to any claim, demand, liability or obligation arising out of Employee’s
employment with the Company or separation therefrom.

 

7.                  Assignment. This Release is personal to Employee, and
Employee may not assign Employee’s obligations under it. This Release will inure
to the benefit of the Company Releasees and its successors and assigns, and is
binding on Employee’s heirs, executors, administrators and other legal
representatives.

 

8.                  Returning Company Documents. Employee represents and
warrants that Employee has delivered to the Company (and has not kept in
Employee’s possession (including in any physical, electronic, or online/cloud
accounts or files), recreated or delivered to anyone else) any and all Company
devices, Confidential Information (as defined in the Plan), and any other
Company property, including, but not limited to, records, data, notes, reports,
proposals, lists (specifically including, but not limited to, Customer (as
defined in the Plan) lists and student lists), correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed or obtained by
Employee during Employee’s employment with the Company or otherwise belonging to
the Company, its successors, subsidiaries, parent or assigns, or will deliver
the same to the Company, to the extent requested by the Company. Notwithstanding
anything in the foregoing to the contrary, Employee shall be permitted to
retain, as his or her own property, Employee’s individual personal documents
(such as tax, payroll and employee benefit records) and his or her personal
address book and/or rolodex to the extent each contains only contact information
and no Confidential Information.

 



3 

 

 

9.                  Nonadmission of Liability. The parties hereto expressly
agree that neither this Release nor the Company’s performance thereunder
constitutes an admission of, and shall not be construed as an admission by any
of the parties of any violation, liability or wrongdoing by the Company or any
Company Releasee.

 

10.              Governing Law. This Release shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to the
application of any choice-of-law rules that would result in the application of
another state’s laws. The parties hereto irrevocably agree that the competent
courts of the State of Delaware are to have exclusive jurisdiction to settle any
disputes which may arise out of or in connection with this Release.

 

11.              Other Agreements. Except as expressly provided in the Plan or
this Release, the Plan and this Release render null and void all prior
agreements between you and the Company and constitutes the entire agreement
between you and the Company regarding the subject matter of the Plan and this
Release. This Release may be modified only in a written document signed by you
and a duly authorized officer of the Company.

 



4 

 

 

IN WITNESS WHEREOF, Employee has executed this Release on the below-written
date.

 

EMPLOYEE    

[EMPLOYEE’S NAME]

  DATE

 

[Remainder of page intentionally left blank]

 



5 

 

 

In witness whereof, the parties hereto have executed and delivered this
Agreement.

 

  2U, Inc.       [Name]   [Title]     Date:            Accepted and agreed to.  
    EXECUTIVE:       [Name]     Date:    

 



6 

